ORDER
PER CURIAM.
Andre Ezell (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief following an evi-dentiary hearing.
Movant pled guilty to two counts of second degree murder, three counts of armed criminal action, and one count of assault. The plea court sentenced Movant to six concurrent life sentences. Movant filed a motion for post-conviction relief which the motion court denied after an evidentiary hearing. We reversed and remanded that denial of Movant’s motion due to a lack of specificity in the motion court’s findings of fact and conclusions of law. Ezell v. State, 9 S.W.3d 616 (Mo.App. E.D.1999). On re*443mand, the motion court held a second evi-dentiary hearing and filed detailed findings of fact and conclusions of law denying the motion. This appeal follows the denial of Movant’s motion after remand.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(j). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).